Citation Nr: 0829803	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-37 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida dated April 2006 and May 2007.  It is 
noted that the veteran's low back disorder claim was 
originally denied by the RO in a rating decision of February 
2006.  However, as new and material evidence was submitted 
during the appeal period, the RO reopened the claim in the 
May 2007 rating decision but confirmed and continued the 
earlier denial on the merits.  See 38 C.F.R. § 3.156(b) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the substantive appeals, VA Forms 9, related to the issues 
on appeal, the veteran requested that he be accorded a 
hearing by Veterans Law Judge at the local RO (Travel Board 
Hearing).  The veteran did have to postpone the first 
scheduled hearing.  However, the notice letter with respect 
to the second hearing was sent to the wrong address and 
returned as undelivered by the Postal Service.  As the 
veteran has recently reasserted his desire to appear at a 
Travel Board Hearing, the case must be remanded.  

The veteran should be accorded another opportunity to receive 
the hearing he has requested.  

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board at the RO.  The 
veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

